OPINION OF THE COURT
Per Curiam.
The Legal Aid Society seeks leave to reargue the prior orders of this court which granted an enlargement of time to perfect the 11 appeals involved herein to the May 1985 Term of this court with no further enlargements to be granted. It is specifically requested that a further enlargement to the June 1985 Term be granted as to each appeal. The motion is granted.
We must, however, as we have in the past (People v Fowler and People v Giles, 93 AD2d 85), comment on the inordinate delay on the part of the Legal Aid Society in perfecting its appeals. The Society was assigned as counsel on the appeals at issue here as early as May 31,1983, and no later than November 29, 1983. A delay of some two years’ duration from the date of assignment is most unfair to its clients and reflects poorly on the quality of justice rendered to those to whom this court is responsible for the assignment of counsel. An incarcerated defendant who wins reversal of the judgment after such lengthy delay may obtain but a Pyrrhic victory.
*211While we are conscious of the Society’s heavy case load, it is important, to note that such lengthy delays serve to undermine the attorney-client relationship and to thwart the fair administration of justice.
Kupferman, J. P., Sullivan, Ross and Bloom, JJ., concur.
Motion granted and, upon reargument, the time within which defendants-appellants shall perfect their respective appeals is enlarged to the June 1985 Term.